TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00044-CV




                                    In re Jeremiah Dunnigan




                     ORIGINAL PROCEEDING FROM GAINES COUNTY



                            MEMORANDUM OPINION


               Relator Jeremiah Dunnigan filed a pro se original petition for writ of habeas

corpus. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1. Relator complains that he

has been unlawfully confined prior to trial.

               As an intermediate appellate court, we may issue writs of habeas corpus against a

district judge or county judge only sitting in our district, or to enforce our jurisdiction. See Tex.

Gov't Code § 22.221. We lack jurisdiction to issue the requested writ against the respondent,

listed as the 106th District Court of Gaines County, because this Court neither has jurisdiction

over the district courts of Gaines County nor is such a writ necessary to enforce this Court’s

appellate jurisdiction. See Tex. Gov’t Code § 22.221(a), (b)(1); see also id. § 22.201(d) (listing

the counties composing the Third Court of Appeal District). The Eleventh Court of Appeals in

Eastland has jurisdiction over Gaines County district courts. See Tex. Gov’t Code § 22.201(l),

22.205(a). Accordingly, we dismiss relator’s application for writ of habeas corpus for want of

jurisdiction. See Tex. R. App. P. 52.8(a).
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 11, 2022




                                                2